Exhibit 10.25

 

Execution Copy

 

FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made and entered into effective as of the 1st day of March, 2005, by and
among COMFORT SYSTEMS USA, INC., a Delaware corporation (“Borrower”); BANK OF
TEXAS NA, as a Lender and as Administrative Agent (“Administrative Agent”);
HIBERNIA NATIONAL BANK, as a Lender and as Documentation Agent; and the Lenders
(“Lenders”) and Guarantors (“Guarantors”) set forth on the signature pages
hereto.

 

RECITALS:

 

WHEREAS, Borrower, the Administrative Agent, the Document Agent and the Lenders
entered into an Amended and Restated Credit Agreement dated December 31, 2003,
as amended by the First Amendment to Amended and Restated Credit Agreement dated
as of May 12, 2004, the Second Amendment to Amended and Restated Credit
Agreement dated as of June 10, 2004, the Third Amendment to Amended and Restated
Credit Agreement dated as of June 23, 2004 and the Fourth Amendment to Amended
and Restated Credit Agreement dated as of December 23, 2004  (the “Credit
Agreement”), pursuant to which Borrower amended and restated the Prior Credit
Documents; and

 

WHEREAS, Borrower, Administrative Agent, Document Agent, Lenders and Guarantors
desire to amend the Credit Agreement as herein set forth to add an additional
Surety and to authorize an increase in bonding capacity.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.  Except as otherwise
provided below, unless the context hereof indicates otherwise, all capitalized
terms used herein shall have the same meaning as such capitalized terms are
defined in the Credit Agreement.

 

2.                                       Amendments to the Credit Agreement. 
The Credit Agreement is, subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, hereby amended as follows:

 

(a)                                  Definitions.  The following defined terms
set forth in Article I of the Credit Agreement are hereby amended to read as
follows:

 

--------------------------------------------------------------------------------


 

“‘Indemnity Agreement’ means that certain Underwriting, Indemnity, and Security
Agreement dated October 23, 2003 among Borrower, the other Restricted Persons
and Federal Insurance Company, as amended by First Amendment to Underwriting,
Indemnity, and Security Agreement entered into as of the 1st day of March, 2005,
among Borrower, the other Restricted Persons, Federal Insurance Company and Arch
Insurance Company, and as amended by any other amendment thereto that is in
compliance with Section 7.12.

 

‘Intercreditor Agreement’ means that certain Intercreditor Agreement dated
October 23, 2003 between Federal Insurance Company and the Prior Agent, as
amended by First Amendment to Intercreditor Agreement, made and entered into the
1st day of March, 2005, among Federal Insurance Company, Arch Insurance Company
and the Administrative Agent on behalf itself and the other Lenders, and as
amended by any other amendment thereto that is executed by the Administrative
Agent on behalf of itself and the other Lenders.

 

‘Surety’ means, collectively or individually, as the case may be:

 

(a)                                  Federal Insurance Company, an Indiana
corporation, its Affiliates and Subsidiaries and their respective co-sureties
and reinsurers, and their respective successors and permitted assigns, and

 

(b)                                 Arch Insurance Company, a Missouri
corporation, its Affiliates and Subsidiaries and their respective co-sureties
and reinsurers, and their respective successors and permitted assigns.”

 

(b)                                 Section 7.12(b) is hereby amended by
deleting “30 percent” in subparagraph (ii)(x) and inserting, in lieu thereof,
“35 percent” and by deleting “$225,000,000” in subparagraph (ii)(y)  and
inserting, in lieu thereof, “$275,000,000.”

 

(c)                                  Sections 5.13 and 5.14 to Schedule 5 to the
Credit Agreement shall be deleted and replaced with the corresponding Schedules
attached hereto.

 

3.                                       Conditions Precedent to Effectiveness
of Amendment.  This Amendment shall become effective when, and only when, the
Administrative Agent shall have received:

 

(a)                                  Counterparts of this Amendment duly
executed by Borrower, Guarantors and the Required Lenders (unless otherwise
indicated) being dated the date hereof, in form and substance reasonably
satisfactory to the Administrative Agent, and

 

(b)                                 a counterpart of the First Amendment to
Intercreditor Agreement duly executed by Federal Insurance Company, Arch
Insurance Company and the Administrative Agent, and acknowledged by the Borrower
and the Guarantors; and

 

2

--------------------------------------------------------------------------------


 

(c)           a copy of the First Amendment to Underwriting, Indemnity, and
Security Agreement duly executed by Federal Insurance Company, Arch Insurance
Company, the Borrower, and the Guarantors, in form and substance reasonably
satisfactory to the Administrative Agent.

 

Borrower agrees to pay to the Administrative Agent for the account of the
Lenders, promptly after the effective date of this Fifth Amendment, an amendment
fee in the amount of $45,000.  The Administrative Agent shall disburse a portion
of said amendment fee to each lender based upon the ratio of such Lender’s
Revolving Loan Percentage Share.

 

Borrower agrees to pay promptly after receipt of an invoice therefore the
reasonable fees and expenses of counsel to the Administrative Agent in
connection with the preparation and negotiation of this Amendment and all
documents and instruments contemplated hereby.

 

4.                                       Representations and Warranties of
Borrower.  Borrower represents and warrants as follows:

 

(a)                                  Borrower and Guarantors are each duly
authorized and empowered to execute, deliver and perform this Amendment and all
other instruments referred to or mentioned herein to which it is a party, and
all action on their part requisite for the due execution, delivery and the
performance of this Amendment has been duly and effectively taken.

 

(b)                                 After giving affect to this Amendment, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Documents executed in connection herewith or
therewith are true in all material respects on and as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representation or warranty was made as of a specific date, in which case such
representation or warranty was true in all material respects when made;

 

(c)                                  After giving affect to this Amendment, no
event has occurred and is continuing which constitutes a Default; and

 

(d)                                 When duly executed and delivered, each of
this Amendment and the Credit Agreement will be legal and binding obligations of
Borrower, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

3

--------------------------------------------------------------------------------


 

5.                                       Reference to and Effect on the Loan
Documents.

 

(a)                                  Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement, the Notes, and all other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.  Without limiting the
generality of the foregoing, the Security Documents and all collateral described
therein do and shall continue to secure the payment of all obligations of
Borrower under the Credit Agreement as amended hereby, the Notes, and under the
Security Documents.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lender under any of the Security
Documents, nor constitute a waiver of any provision of any of the Security
Documents.

 

6.                                       Costs and Expenses.  Borrower agrees to
pay on demand all costs and expenses of Lenders in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder, including the
reasonable fees and out-of-pocket expenses of counsel for Lenders.  In addition,
Borrower shall pay any and all fees payable or determined to be payable in
connection with the execution and delivery, filing or recording of this
Amendment and the other instruments and documents to be delivered hereunder, and
agrees to save Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such fees.

 

7.                                       Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.

 

8.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Texas.

 

9..                                    Final Agreement.  THIS WRITTEN AMENDMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.

 

4

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

/s/ J. Gordon Beittenmiller

 

 

 

J. Gordon Beittenmiller

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

LENDERS:

 

 

 

 

 

BANK OF TEXAS NA,

 

 

Administrative Agent and Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward H. Braddock

 

 

 

Edward H. Braddock

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

HIBERNIA NATIONAL BANK,

 

 

 

Documentation Agent,

 

 

 

LC Issuer and Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Meiss

 

 

 

Michael Meiss

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF SCOTLAND, Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

 

 

FIRSTCAPITAL BANK, SSB, Lender

 

5

--------------------------------------------------------------------------------


 

 

 

By:

/s/ William H. Fowler

 

 

 

William H. Fowler

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

RZB FINANCE LLC, Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

 

 

FIRST BANK & TRUST, Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Martin

 

 

 

Michael S. Martin

 

 

 

Vice President

 

6

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ACI MECHANICAL, INC.

 

ACI MECHANICAL USA, INC.

 

ARC COMFORT SYSTEMS USA, INC.

 

ACCURATE AIR SYSTEMS, L.P., by Atlas-

 

Accurate Holdings, L.L.C., as General Partner

 

ACCU-TEMP GP, INC.

 

ACCU-TEMP LP, INC.

 

AIRTEMP, INC.

 

ATLAS-ACCURATE HOLDINGS, L.L.C.,

 

by CS53 Acquisition Corp., as Acting Member

 

ATLAS COMFORT SYSTEMS USA, LP (f/k/a

 

Atlas Air Conditioning Company, L.P.) by

 

Atlas-Accurate Holdings, L.L.C., as General
Partner

 

BATCHELOR’S MECHANICAL CONTRACTORS,
INC.

 

BCM CONTROLS CORPORATION

 

CALIFORNIA COMFORT SYSTEMS USA, INC.

 

CENTRAL MECHANICAL, INC.

 

CLIMATE CONTROL, INC.

 

COMFORT SYSTEMS USA (ARKANSAS), INC.

 

COMFORT SYSTEMS USA (BALTIMORE), INC.

 

COMFORT SYSTEMS USA (BRISTOL), INC.

 

COMFORT SYSTEMS USA (OHIO), INC.

 

(f/k/a Comfort Systems USA (Cleveland), Inc.)

 

COMFORT SYSTEMS USA (FLORIDA), INC.

 

COMFORT SYSTEMS USA G.P., INC.

 

COMFORT SYSTEMS USA (HARTFORD), INC.

 

COMFORT SYSTEMS USA

 

(INTERMOUNTAIN), INC.

 

COMFORT SYSTEMS USA NATIONAL

 

ACCOUNTS, LLC (f/k/a Accu-Temp, LLC)

 

by Accu-Temp LP, Inc., as acting member

 

COMFORT SYSTEMS USA (SYRACUSE), INC. COMFORT SYSTEMS USA (TEXAS), L.P., by

 

Comfort Systems USA G.P., Inc., as

 

General Partner

 

COMFORT SYSTEMS USA (TWIN CITIES), INC.

 

COMFORT SYSTEMS USA (WESTERN

 

MICHIGAN), INC.

 

CS44 ACQUISITION CORP.

 

CS53 ACQUISITION CORP.

 

DESIGN MECHANICAL INCORPORATED

 

EASTERN HEATING & COOLING, INC.

 

7

--------------------------------------------------------------------------------


 

 

GRANITE STATE PLUMBING & HEATING, LLC

 

GULFSIDE MECHANICAL, INC.

 

H & M MECHANICAL, INC.

 

HELM CORPORATION

 

HESS MECHANICAL CORPORATION

 

J & J MECHANICAL, INC.

 

JAMES AIR CONDITIONING ENTERPRISE INC.

 

MARTIN HEATING, INC.

 

MECHANICAL TECHNICAL SERVICES, L.P.,

 

by Atlas-Accurate Holdings, L.L.C., as General
Partner

 

MJ MECHANICAL SERVICES, INC.

 

NEEL MECHANICAL CONTRACTORS, INC.

 

NORTH AMERICAN MECHANICAL, INC.

 

QUALITY AIR HEATING & COOLING, INC.

 

S&K AIR CONDITIONING CO., INC.

 

S.I. GOLDMAN COMPANY, INC.

 

S.M. LAWRENCE COMPANY, INC. (successor by

 

merger to CEL, Inc.)

 

SA ASSOCIATES, INC.

 

SALMON & ALDER, L.L.C., by SA Associates, Inc.,

 

as acting member

 

SEASONAIR, INC.

 

SHEREN PLUMBING & HEATING, INC.

 

TARGET CONSTRUCTION, INC.

 

TEMP-RIGHT SERVICE, INC.

 

THE CAPITAL REFRIGERATION COMPANY

 

TRI-CITY MECHANICAL, INC.

 

UNITED ENVIRONMENTAL SERVICES, L.P.,

 

by Atlas-Accurate Holdings, L.L.C., as

 

General Partner

 

WESTERN BUILDING SERVICES, INC.

 

 

 

 

 

By:

/s/ J. Gordon Beittenmiller

 

 

 

 

J. Gordon Beittenmiller

 

 

 

Vice President & Assistant Secretary

 

8

--------------------------------------------------------------------------------


 

SECTION 5.13 to SCHEDULE 5

 

Names and Places of Business

 

NO.

 

COMPANY NAME AND ADDRESS

 

PRIOR ADDRESS

 

PRIOR NAMES ANDTRADE
NAMES

1.

 

ACI Mechanical, Inc.
3116 S. Duff Avenue
Ames, IA 50010

 

 

 

 

2.

 

ACI Mechanical USA, Inc.
5851 Alder Ave., Ste. A
Sacremento, CA 95828

 

 

 

 

3.

 

ARC Comfort Systems USA, Inc.
1110 East Douglas Avenue
Visalia, CA 93292

 

 

 

American Refrigeration
Contractors
MDC Service Corporation
Superior Mechanical Systems, Inc.

4.

 

Accurate Air Systems, L.P.
9745 Bent Oak Drive
Houston, TX 77040

 

 

 

 

5.

 

Accu-Temp GP, Inc.
777 Post Oak Blvd., Suite 500
Houston, TX 77056

 

 

 

 

6.

 

Accu-Temp LP, Inc
777 Post Oak Blvd., Suite 500
Houston, TX 77056

 

 

 

 

7.

 

AIRTEMP, INC.
11 Wallace Avenue
South Portland, ME 04106

 

 

 

 

8.

 

Atlas-Accurate Holdings, L.L.C.
777 Post Oak Blvd., Suite 500
Houston, TX 77056

 

 

 

 

9.

 

Atlas Comfort Systems USA, L.P.
4133 Southerland
Houston, TX 77092

 

 

 

Atlas Air Conditioning Company,
L.P.

10.

 

Batchelor’s Mechanical Contractors, Inc.
3110 Old Shell Road
Mobile, AL 36607

 

 

 

 

11.

 

BCM Controls Corporation
19 Wheeling Avenue
Woburn, MA 01801

 

 

 

 

12.

 

California Comfort Systems USA, Inc.
650 Alpine Way
Escondido, CA 92029

 

 

 

Helm San Diego Corporation
RMC2 Mechanical Systems
Weather Engineering, Inc.

13.

 

Central Mechanical, Inc.
2826 Mine & Mill Road
Lakeland, FL. 33801

 

 

 

Central Construction

14.

 

Climate Control, Inc.
1057 Bill Tuck Highway
South Boston, VA 24592

 

 

 

CCI Systems
Comfort Systems USA (South
Boston)
Comfort Systems USA (Raleigh)

15.

 

Comfort Systems USA (Arkansas), Inc.
4806 Rixey Road
North Little Rock, AR 72117

 

 

 

River City Mechanical
Incorporated

16.

 

Comfort Systems USA (Baltimore), Inc.

 

2105 Emmorton Park Road,

 

 

 

--------------------------------------------------------------------------------


 

 

 

2105 Emmorton Park Road, Suite 104
Edgewood, MD 21040

 

Suite 211
Edgewood, MD 21040

 

 

17.

 

Comfort Systems USA (Bristol), Inc.
294 Blevins Blvd.
Bristol, VA 24202

 

 

 

Fred Hayes Mechanical
Contractors

18.

 

Comfort Systems USA (Ohio), Inc.
30300 Bruce Industrial Parkway
Solon, OH 44139

 

 

 

Comfort Systems USA
(Cleveland), Inc.
Tech Heating and Air
Conditioning, Inc.

19.

 

Comfort Systems USA (Florida), Inc.
799 Bennett Drive
Longwood, FL 32750

 

1026 Savage Court
Longwood, FL 32750

 

All Temp Services
Drake Corporation
Air Masters of Tampa Bay

20.

 

Comfort Systems USA G.P., Inc.
777 Post Oak Blvd.,
Suite 500  Houston, TX 77056

 

 

 

 

21.

 

Comfort Systems USA (Hartford), Inc.
50 Baker Hollow Road, Suite A
Windsor, CT 06095

 

 

 

The Harvey Robbin Company

22.

 

Comfort Systems USA (Intermountain), Inc.
2035 S. Milestone Drive
Salt Lake City, UT 84104

 

 

 

CSI/Bonneville
Contract Service
Freeway Heating & Air
Conditioning
Pond Plumbing & Heating
Salmon & Alder

23.

 

Comfort Systems USA National Accounts, LLC
2655 Fortune Circle West, Suites E & F
Indianapolis, IN 461241

 

660 Virginia Avenue
Indianapolis, IN 46203

 

Accu-Temp, LLC

24.

 

Comfort Systems USA (Syracuse), Inc.
6500 New Venture Gear Drive
East Syracuse, NY 13057

 

 

 

Armani Plumbing & Mechanical
Woodcock & Associates
Abj Fire Protection

25.

 

Comfort Systems USA (Texas), L.P.
777 Post Oak Blvd., Suite 500
Houston, TX 77056

 

 

 

 

26.

 

Comfort Systems USA (Twin Cities), Inc.
2611 Hamline Avenue North, Suite 150
Roseville, MN 55113

 

 

 

EDS
Energy Development Services

27.

 

Comfort Systems USA (Western Michigan), Inc.
799 Bennett Drive
Longwood, FL 32750

 

5325 Six Mile Court
Comstock Park, MI 49321

 

River City Mechanical
Troost Service Co.
H & H Plumbing

28.

 

CS44 Acquisition Corp.
1208 First Street, Suite B
Humble, TX 77338

 

 

 

Service Refrigeration
Edmund’s

29.

 

CS53 Acquisition Corp.
777 Post Oak Blvd., Suite 500
Houston, TX 77056

 

 

 

 

30.

 

Design Mechanical Incorporated
168 CTC Blvd., Suite #D
Louisville, CO 80027

 

 

 

 

31.

 

Eastern Heating & Cooling, Inc.
880 Broadway
Albany, NY 12207-1316

 

 

 

 

32.

 

Granite State Plumbing & Heating, LLC
546 Mast Road
Goffstown, NH 03045

 

 

 

Granite State Plumbing and
Heating, LLC

 

2

--------------------------------------------------------------------------------


 

33.

 

Gulfside Mechanical, Inc.
435 Corday Street
Pensacola, FL 32503

 

 

 

 

34.

 

H & M Mechanical, Inc.
135 Belcher Drive
Pelham, AL 35124

 

 

 

 

35.

 

Helm Corporation
168 CTC Blvd., Suite #D
Louisville, CO. 80027

 

 

 

 

36.

 

Hess Mechanical Corporation
9600 Fallard Court
Upper Marlboro, MD 20772-6703

 

 

 

 

37.

 

J & J Mechanical, Inc.
4006 South Brook
Louisville, KY 40214

 

 

 

 

38.

 

James Air Conditioning Enterprise Inc.
Carr#1KM-23 HM.0.B.O. Rio
Guaynabo, PR 00970

 

 

 

 

39.

 

Martin Heating, Inc.
2035 S. Milestone Drive
Salt Lake City, UT 84104

 

1655 W. High School Road
Jackson Hole, WY 83001

 

 

40.

 

Mechanical Technical Services, L.P.
7808 Danz Blvd.
Austin, TX 78724

 

 

 

 

41.

 

MJ Mechanical Services, Inc.
2040 Military Road
Tonawanda, NY 14150

 

 

 

JM State Refrigeration

42.

 

Neel Mechanical Contractors, Inc.
250 Commercial Drive
Thomasville, GA 31757

 

 

 

 

43.

 

North American Mechanical, Inc.
6135 North American Lane
De Forest, WI 53532

 

 

 

 

44.

 

Quality Air Heating & Cooling, Inc.
3395 Kraft Avenue, SE
Grand Rapids, MI 49512

 

 

 

Precision Air

45.

 

S&K Air Conditioning Co., Inc.
1810 East Park Avenue
Valdosta, GA 31602

 

 

 

 

46.

 

S. I. Goldman Company, Inc.
799 Bennett Drive
Longwood, FL 32750

 

 

 

Central Construction
Mechanical Service Group

47.

 

S.M. Lawrence Company, Inc.
245 Preston Street
Jackson, TN. 38301

 

 

 

CEL, Inc.
Casey Electric

48.

 

SA Associates, Inc.
2035 S. Milestone Drive
Salt Lake City, UT. 84104

 

 

 

Salmon & Alder

49.

 

Salmon & Alder, L.L.C.
2035 S. Milestone Drive
Salt Lake City, UT 06095

 

 

 

 

50.

 

Seasonair, Inc.
16001-A Industrial Drive
Gaithersburg, MD 20877

 

 

 

 

51.

 

Sheren Plumbing & Heating, Inc.
81 U.S. 31 South

 

3801 Rennie School Road
Traverse City, MI 49684

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

Traverse City, MI 49684

 

 

 

 

52.

 

Target Construction, Inc.
901 Northland Drive
Rockford, MI 49341

 

 

 

 

53.

 

Temp-Right Service, Inc.
101 North Catlin
Missoula, MT 59801

 

 

 

 

54.

 

The Capital Refrigeration Company
619 E. Jefferson Street
Montgomery, AL 36104

 

 

 

 

55.

 

Tri-City Mechanical, Inc.
6875 W. Galveston
Chandler, AZ. 85226

 

 

 

Dave’s Refrigeration

56.

 

United Environmental Services, L.P.
4107 New West Drive
Pasadena, TX 77507

 

2500 Market Street
Baytown, TX 77520

 

 

57.

 

Western Building Services, Inc.
800 E. 64th Avenue, Suite 17
Denver, CO. 80229

 

 

 

Colorado Plumbing Service
B.E.S.T. HVAC

 

 

4

--------------------------------------------------------------------------------


 

SECTION 5.14 to SCHEDULE 5

Subsidiaries

 

ENTITY
NUMBER

 

NAME OF ENTITY

 

STATE OF
ORGANIZATION

 

 

 

 

 

1.

 

ACI Mechanical, Inc.

 

Delaware

2.

 

ACI Mechanical USA, Inc.

 

Delaware

3.

 

ARC Comfort Systems USA, Inc.

 

Delaware

4.

 

Accurate Air Systems, L.P.

 

Texas

5.

 

Accu-Temp GP, Inc.

 

Delaware

6.

 

Accu-Temp LP, Inc.

 

Delaware

7.

 

AIRTEMP, INC.

 

Delaware

8.

 

Atlas-Accurate Holdings, L.L.C.

 

Delaware

9.

 

Atlas Comfort Systems USA, L.P.

 

Texas

10.

 

Batchelor’s Mechanical Contractors, Inc.

 

Alabama

11.

 

BCM Controls Corporation

 

Massachusetts

12.

 

California Comfort Systems USA, Inc.

 

California

13.

 

Central Mechanical, Inc.

 

Delaware

14.

 

Climate Control, Inc.

 

Delaware

15.

 

Comfort Systems USA (Arkansas), Inc.

 

Delaware

16.

 

Comfort Systems USA (Baltimore), Inc.

 

Delaware

17.

 

Comfort Systems USA (Bristol), Inc.

 

Delaware

18.

 

Comfort Systems USA (Ohio), Inc.

 

Ohio

19.

 

Comfort Systems USA (Florida), Inc.

 

Florida

20.

 

Comfort Systems USA G.P., Inc.

 

Delaware

21.

 

Comfort Systems USA (Hartford), Inc.

 

Delaware

22.

 

Comfort Systems USA (Intermountain), Inc.

 

Utah

23.

 

Comfort Systems USA National Accounts, LLC

 

Indiana

24.

 

Comfort Systems USA (Syracuse), Inc.

 

New York

25.

 

Comfort Systems USA (Texas), L.P.

 

Texas

26.

 

Comfort Systems USA (Twin Cities), Inc.

 

Minnesota

27.

 

Comfort Systems USA (Western Michigan), Inc.

 

Michigan

28.

 

CS44 Acquisition Corp.

 

Delaware

29.

 

CS53 Acquisition Corp.

 

Delaware

30.

 

Design Mechanical Incorporated

 

Delaware

31.

 

Eastern Heating & Cooling, Inc.

 

New York

32.

 

Granite State Plumbing & Heating, LLC

 

Delaware

33.

 

Gulfside Mechanical, Inc.

 

Delaware

34.

 

H & M Mechanical, Inc.

 

Delaware

35.

 

Helm Corporation

 

Colorado

36.

 

Hess Mechanical Corporation

 

Delaware

37.

 

J & J Mechanical, Inc.

 

Kentucky

38.

 

James Air Conditioning Enterprise Inc.

 

Puerto Rico

39.

 

Martin Heating, Inc.

 

Wyoming

 

--------------------------------------------------------------------------------


 

ENTITY
NUMBER

 

NAME OF ENTITY

 

STATE OF
ORGANIZATION

 

 

 

 

 

40.

 

Mechanical Technical Services, L.P.

 

Texas

41.

 

MJ Mechanical Services, Inc.

 

Delaware

42.

 

Neel Mechanical Contractors, Inc.

 

Delaware

43.

 

North American Mechanical, Inc.

 

Delaware

44.

 

Quality Air Heating & Cooling, Inc.

 

Michigan

45.

 

S&K Air Conditioning Co., Inc.

 

Georgia

46.

 

S. I. Goldman Company, Inc.

 

Delaware

47.

 

S.M. Lawrence Company, Inc.

 

Tennessee

48.

 

SA Associates, Inc.

 

Utah

49.

 

Salmon & Alder, L.L.C.

 

Utah

50.

 

Seasonair, Inc.

 

Maryland

51.

 

Sheren Plumbing & Heating, Inc.

 

Delaware

52.

 

Target Construction, Inc.

 

Delaware

53.

 

Temp-Right Service, Inc.

 

Delaware

54.

 

The Capital Refrigeration Company

 

Delaware

55.

 

Tri-City Mechanical, Inc.

 

Arizona

56.

 

United Environmental Services, L.P.

 

Texas

57.

 

Western Building Services, Inc.

 

Colorado

 

--------------------------------------------------------------------------------